per curiam
: On December 12, 1960, at the intersection of Ashford Avenue and Condado Street in Santurce, there was a collision between a Dodge, license plate No. P-200-B81, owned and driven by its owner, Fundador Bonet Ríos, and a pickup truck owned by Teodoro Pérez Meri, driven by his employee, Secundino Calderón Sánchez.
The owner of automobile P-200-381 and the passengers traveling in said vehicle, Carmen María Negrón and Edwin Rivera González, filed a claim for damages against the owner of the pickup truck, its driver, and the Carolina Casualty Insurance Company, and also the Refrigeration Supply Company. In the complaint they alleged that the accident occurred while the Dodge was traveling on Ashford Avenue toward San Juan, and the pickup truck, driven by Secundino Calde-rón Sánchez, suddenly emerged from Condado Street trying to cross the intersection.
Defendants answered denying that the accident occurred in the manner stated in the complaint and as a defense they alleged that the accident was due exclusively to the negligence of Fundador Bonet Rios, or that the latter substantially contributed with his negligence to the occurrence of the same.
The conflict between plaintiffs’ evidence and that of the defendants as to how the accident occurred cannot be reconciled. Plaintiffs’ evidence tended to show that the Dodge was traveling on Ashford Avenue towards San Juan, while defendants’ evidence tended to establish that the vehicle traveling on Ashford Avenue was the pickup truck. .
There is no doubt that the vehicle which entered the intersection from' Condado Street caused the accident. The *190driver of said vehicle, whether that of the pickup truck which tried to enter the intersection from north to south from Con-dado Street, according to plaintiffs’ version, or that of the Dodge which tried to cross it from south to north, according to defendants, was negligent in failing to stop before entering the intersection, and his negligence was the sole cause of the accident.
The trial judge resolved the conflict in the evidence concluding :
“The day on which the accident occurred, plaintiff Fundador Bonet Rios was driving his Dodge on Condado Street in a south to north direction. Plaintiffs Edwin Rivera González and Carmen María Negrón Pumarejo were accompanying him in the automobile and according to the latter’s testimony she was going to old San Juan.
“At that time, defendant Secundino Calderón Sánchez was driving the aforedescribed pickup truck on Ashford Avenue in an east to west direction traveling on the center lane of the three lanes which exist in the block immediately preceding the intersection with Condado Street. Having already entered the intersection, the pickup truck driven by Calderón Sánchez was hit on the left front side by the Dodge driven by Bonet Rios, who suddenly tried to enter the main avenue without taking the necessary precautions, thereby showing an absolute ignorance of the conditions and direction of the traffic in that section.” (Tr. Ev. pp. 19 to 20.)
On the basis of these and other findings the trial court rendered judgment dismissing the complaint.
From a careful examination of the transcript of evidence and the photographs admitted in evidence, there is no showing to decide that the findings of the trial court are clearly erroneous or that they are in conflict with the most reasonable, fair, and judicial weighing of the entire evidence received, since any of the two versions of the accident is equally feasible. Consequently, we should not disturb the discretion of the trier of the facts in settling the conflict in the evidence.
*191Judgment will be rendered affirming the one now on review.